Citation Nr: 0927259	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-23 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1956 to January 1960.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective October 12, 2004.  

The issue of entitlement to compensable disability rating for 
bilateral hearing loss based on extraschedular considerations 
is being addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran has had 
bilateral hearing loss manifested by no worse than level III 
hearing acuity in the right ear and level III hearing acuity 
in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100, 
4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a October 2004 and March 2005 letters (prior to the 
adjudication on appeal), VA notified the Veteran of (1) of 
the information and medical or lay evidence required to 
substantiate the claim, (2) of which information and 
evidence, if any, that the he is to provide to VA, and (3) of 
which information and evidence, if any, VA will attempt to 
obtain on behalf of the Veteran.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The Veteran's initial rating claim for bilateral hearing loss 
is a "downstream" element of the RO's grant of service 
connection in the currently appealed rating decisions issued 
in May 2005.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the May 2005 rating decision was 
fully favorable to the Veteran, the Board finds no prejudice 
to the Veteran in proceeding with the present decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Regardless, March 2006, and April 2009 
letters discussed the manner in which VA determined 
disability ratings and effective dates.  The claim was 
subsequently readjudicated by an April 2009 supplemental 
statement of the case.

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for bilateral hearing loss originates, 
however, from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable.  
With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the October 2004 and March 2005 notice letters were 
provided prior to May 2005 rating decision that initially 
granted service connection for bilateral hearing loss; thus, 
this notice was timely.  There has been no prejudice to the 
appellant and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328; see also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board, which he declined to do.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
Veteran's claims file; the Veteran does not contend 
otherwise.  In April 2006 correspondence, the Veteran 
indicated that he had no other information or evidence to 
give to VA to substantiate his claim.  The Veteran also has 
been provided with VA examinations which address the nature 
and severity of his service-connected bilateral hearing loss.  
Consequently, the Board finds that VA's duty to assist the 
Veteran has been met.  He is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background, Criteria, & Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999);  see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85 
and 4.86.  

An April 2002 audiogram from Kaiser Permanente revealed that 
the Veteran had sensorineural hearing loss.  However, the 
report is comprised of uninterpreted graphic representations 
of audiometric data.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (Board may not interpret graphical representations 
of audiometric data).  

On March 2005 VA audiological evaluation, puretone air 
conduction thresholds were 35, 45, 75, and 80 in the right 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 59.  The 
speech recognition score was 84 percent in the right ear.  In 
the left ear, puretone air conduction thresholds were 35, 55, 
80, and 80 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 63 and the 
speech recognition score was 88 percent.  The Veteran 
reported that he had the greatest difficulty hearing in 
noise.  

On December 2008 VA audiological evaluation, puretone air 
conduction thresholds were 45, 65, 85, and 5 in the right 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 50.  The 
speech recognition score was 84 percent in the right ear.  In 
the left ear, puretone air conduction thresholds were 35, 50, 
80, and 80 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 61.25 and 
the speech recognition score was 94 percent.  He indicated 
that he had "difficulty hearing overall" and had the 
greatest difficulty hearing the television and conversational 
speech.  

Reviewing the reports of official audiometric studies, these 
studies did not at any time show hearing acuity worse than 
Level III in either ear.  Under Table VII, such hearing 
acuity warrants a noncompensable rating under Code 6100.  An 
exceptional pattern of hearing impairment (as defined in 38 
C.F.R. § 4.86), which would warrant rating under the 
alternate criteria of Table VIA, is not shown.

As no official audiometry shows a greater degree of hearing 
impairment throughout the appeal period, a compensable rating 
for bilateral ear hearing loss is not warranted.  See 
Fenderson, supra. 

The Board acknowledges that the Veteran believes that his 
hearing is worse than his currently assigned noncompensable 
rating, and any statements made by the Veteran describing 
"difficulty hearing overall" are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, the assignment of a rating for hearing loss 
disability involves a "mechanical" process of comparing the 
results of audiometric studies to the numeric designations in 
the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).  Here, the application of such process 
results in the current noncompensable rating.  Based on the 
foregoing, a compensable rating for the Veteran's bilateral 
ear hearing loss is not warranted at any time during the 
appeal.  

The Board notes that The Court of Appeals for Veterans Claims 
(the Court) has held that VA's policy of conducting all 
audiometry testing of hearing loss claimants in a sound-
controlled room is valid.  The Court found that there was no 
expert medical evidence demonstrating that an audiometry test 
conducted in a sound- controlled room produces inaccurate, 
misleading, or clinically unacceptable test results.  
Moreover, there was no evidence of the existence of any 
alternative testing method available.  It was also found that 
an audiologist must provide a description of the functional 
effects caused by the hearing loss disability.  See Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).

Based on the evidence and the application of the rating 
criteria, the Board finds that there is a preponderance of 
the evidence against the assignment of a compensable 
evaluation for the Veteran's service-connected bilateral ear 
hearing loss, and the appeal must be denied.

ORDER

A compensable rating evaluation for bilateral hearing loss is 
denied.

REMAND

The Board notes that the audiologists who conducted the March 
2005 and December 2008 VA audio examinations did not elicit 
information on the functional effects caused by the bilateral 
hearing loss.  In Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court found that, in light of VA's Fast Letter 
No. 07-10 (April 24, 2007) audiologists must describe the 
effects on occupational functioning and daily activities so 
that it can be determined if an extraschedular evaluation may 
be assigned.  Once the VA undertakes the effort to provide an 
examination, it must provide an adequate one.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Veteran indicated that he had "difficulty hearing 
overall" due to his hearing loss.  He reported that he had 
the greatest difficulty hearing in noise, and hearing the 
television and conversational speech.  He also indicated on 
his June 2006 Form 9 that using the VA examinations for 
rating purposes did not reflect the daily hardships faced he 
faced due to his hearing loss.  Accordingly, the evidence 
raises a question with regard to the current affect of the 
Veteran's hearing loss on his ability to function in his 
daily life.  The question has not been addressed by the RO or 
by any VA examiner.  Also, at no point was it noted whether 
or not the Veteran was employed or if his hearing loss 
interfered with his occupation.  In order to make an accurate 
assessment of the Veteran's entitlement to consideration of 
an extraschedular evaluation, it is necessary to have a 
medical opinion which addresses the effect his hearing loss 
on occupational functioning.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical treatment providers 
who have treated him for bilateral hearing 
loss since 2002.  The RO/AMC must obtain 
complete treatment records (those not 
already in the claims folder) from all 
treatment sources identified.

2.  The Veteran should be scheduled for an 
audiological examination to determine the 
effect of his hearing loss on his 
occupational functioning and daily living, 
in accordance with VA Fast Letter No. 07-
10 (April 24, 2007).  The claims folder 
should be reviewed by the examiner and the 
examination report should note that 
review.  

3.  Thereafter, the RO should adjudicate 
the question of whether the evidence 
warrants referral of the claim to the 
appropriate department officials under 38 
C.F.R. § 3.321(b) for extraschedular 
consideration is warranted.  The Veteran 
should be notified of the determination.  

If the benefits sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


